MEMORANDUM ORDER STRIKING NOTICE OF PAYMENT CHANGE

Jeffery A. Deller, Chief U.S. Bankruptcy Judge
By way of hearing held on December 18, 2015, the Court heard and considered the Notice of Mortgage Payment Change (regarding Claim No. 11) filed by Wells Fargo Bank, N.A. (‘Wells Fargo”), as well as the responses filed by the Chapter 13 Trustee and the Debtor with respect to the sanie. :
In consultation with'the other Judges of this Court, it is concluded that the Notice of Payment Change filed by Wells Fargo should be stricken. The Court reaches this conclusion because the payment change notice has nothing to do with the Debtor’s current obligations under its note and/or mortgage with Wells Fargo. Rath7 er, the Notice of Payment Change submitted by Wells Fargo is merely an offer (or a request) that the Debtor enter into a loan modification agreement.
The Court appreciates the efficiency of the process undertaken by Wells Fargo to seek a modification by way of a Notice of Mortgage Payment Change. However, to insure that such items- are not merely entered into by default — and without meaningful opportunity for debtors to seek guidance and counsel from their attorneys — it seems more appropriate that mortgage modification approval be obtained by way of a formal motion joined by the debtors (through their counsel if they hdve an attorney). This process is appropriate to insure that any loan modification entered into by the debtors is knowingly made, is voluntary, and is in their best interests. In addition, such transactions appear to be outside the “ordinary course” and a motion would be the appropriate vehicle by operation of 11 U.S.C. § 363 and/or Fed, R. Bankr. P. 9019.
For these reasons, the Notice of Payment Change filed by Wells Fargo is STRICKEN, without prejudice to Wells Fargo and the Debtor filing in the future a motion requesting approval of a loan modification if, and to the extent, an agreement with respect to the same is reached between the parties.
SO ORDERED this SOth day of December, 2015. •